Title: From Thomas Jefferson to Hugh Williamson, 11 February 1798
From: Jefferson, Thomas
To: Williamson, Hugh


          
            Dear Sir
            Philadelphia Feb. 11. 98.
          
          I have to acknolege the reciept of your favor of the 2d. inst. I [will] with great pleasure sound opinions on the subject you mention, & [see] whether [it] can be brought forward with any degree of strength. I doubt it however, & for [this] reason. you may recollect that a report which I gave in to Congress in […] [93. and] mr Madison’s propositions of Jan. 94 went directly to establish a Navigation act on the British principle. on the last vote given on this (which was in Feb. 94.) from the three states of Massachusets, Connecticut & Rhode island there were 2. votes for it and 20. against it; and from the 3. states of Virginia, Kentuckey & N. Carolina wherein not a single topmast vessel is, I believe, owned by a native citizen, there were 25. votes for & 4. against the measure. I very much suspect that were the same proposition now brought forward, the Northern vote would be [nearly the] same, while the Southern one, I am afraid, would be […]ally varied. […] […]jections of their disinterested endeavors for placing our navigation on an independent footing & forcing on them the British treaty have not had  a tendency to […] new offers of sacrifice, and especially under the prospect of a new rejection. you observe that the rejection ‘would change the politics of New England.’ but it would [afford] no evidence which they have not already in the records of Jan. & Feb. 94. however as I before mentioned, I will with pleasure sound the dispositions [on that] subject. if [the proposition] should be likely to obtain a reputable vote, [it may] do good. as to myself I sincerely wish that the whole Union may accomodate their interests to each other, & play into their hands mutually as members of the same family, that the wealth & strength of any one part should be viewed as the wealth & strength of the whole. the Countervailing act of G. [Britain] lately laid before us by the President, offers a just occasion of looking [to our] navigation: for the merchants here say that the effect of it will be that they themselves shall never think of employing an American vessel to carry [provision] to Gr. Britain after a peace. not having […] any conversation on this subject, [I cannot] say whether it has excited sensibility either in the North or South. it shall be tried however. accept assurances of the sincere esteem of Dear Sir Your friend & servt.
          
            Th: Jefferson
          
        